DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the amendment and remarks submitted June 27, 2022. Claims 5 and 22 are amended. Claim 24 is canceled. No claims are newly added. Claims 1-23, 25 and 26 are currently pending in the application.
Allowable Subject Matter
Claims 1-23, 25 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “wherein an optical resonator is formed by the Bragg grating, the at least one reflector, and an inner portion of the optical resonator between the Bragg grating and the least one reflector, the inner portion of the optical resonator extending within a portion of the waveguide” (claim 1); “wherein an optical resonator is formed by the Bragg grating, the at least one reflector, and an inner portion of the optical resonator between the Bragg grating and the least one reflector, wherein the inner portion of the optical resonator extends within a portion of the waveguide” (claim 22). The Ogawa (US 2002/0166955) prior art reference of record is the closest prior art to the invention of the instant application as stated in the Non-Final Rejection mailed March 31, 2022. However, there are clear structural differences between independent claims 1 and 22, and the Ogawa disclosure, as persuasively detailed and pointed out by applicant in their remarks received June 27, 2022, see pages 7-8. The examiner agrees with the applicant regarding these structural differences between the instant invention and the Ogawa reference. Further, it appears that it would be impossible to modify Ogawa to meet the claimed limitations of the independent claims 1 and 22 without eliminating the functionality achieved by Ogawa. Because of these reasons, it appears to the examiner that claims 1 and 22 are patentably distinct over the prior art and there is nothing on the record to suggest it to be obvious to modify the prior art to arrive at the claimed invention. As such, claims 1 and 22 are allowed. Claims 2-21, 23, 25 and 26 are allowed at least in view of their ultimate dependency upon an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874